DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux U.S. 2013/0289591  (herein referred to as “Boudreaux”) and in view of Timm U.S. 9,439,668 (herein referred to as “Timm”) and Hu “Stimulations of adaptive temperature control with self-focused hyperthermia system for tumor treatment” (herein referred to as “Hu”).
7.	Regarding Claims 1 and 7, Boudreaux teaches an ultrasonic surgical instrument (see entire document) comprising:
	an ultrasonic electromechanical system (Fig. 1, ref num 19) comprising an ultrasonic transducer (Fig. 1, ref num 50) coupled to an ultrasonic blade (Fig. 1, ref num 79) via an ultrasonic waveguide (Fig. 2, ref num 80);
	a clamp arm pad (ref num 58, para 0171); and
	a generator configured to supply power to the ultrasonic transducer (para 0163), wherein the generator comprises a control circuit configured to: activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the system resonance will change accordingly due to these localized conditions”, the generator also tracks the resonance); make a first comparison between the measured first resonant frequency and a first predetermined resonant frequency, wherein the first predetermined resonant frequency corresponds to a first predetermined temperature of the ultrasonic blade (para 0408 “generator may capture a local resonant frequency….or difference between the baseline frequency and the local resonant frequency”; para 0424 “a graphical representation of a frequency slope and  a second time derivative of generator “a frequency slope or other measurement may be taken with the generator set at a first power and a second frequency slope or other measurement may be taken with the generator set at a second power level); and adjust a power level applied to the ultrasonic transducer based on the comparison (para 0402, 0483).
	However, Boudreaux fails to teach temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent, and when adjusting a power level applied to the transducer by a power generator in data communication with a modular control tower, wherein the modular control tower is configured to communicate data with at least one additional surgical device.
	Timm teaches of an electrosurgical system in which contains at least an ultrasonic surgical instrument and the possible combination with another electrosurgical device (Fig. 16, ref num 1000, 1006, 1004; also see Fig. 1, ref num 30 “generator”).  Timm also teaches adjusting a power level by a power generator (Fig. 1, ref num 30 “generator”, ref num 400 “processor”; Col. 17 lines 1-2 “the processor 400 adjusts the output drive signal 416 such that it can generated a desired power”; also it is mentioned that the generators, ref num 30 and 1002, can correspond and relate to the same tissue algorithms as described throughout the invention, therefore, it is assumed that the processor described in generator 30 would also exist in generator 1002) in data communication with a modular control tower (Fig. 19, ref num 1096 in data communication with the generator ref num 1002), wherein the modular control tower is configured to communicate data with at least one additional surgical device (see Fig. 16, ref num 1002 is in communication data with the controller and the additional surgical device, ref num 1004/1006).  This generator modular system is used in various forms and is capable of being used with different surgical devices, such as ultrasonic and RF (Col. 32 lines 16-25).  This various configurations and uses of the generator system is desired in order to have the ability to customize the treatment and instruments needed based on the desired treatment (Col. 32 lines 34-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included a modular control tower in communication with the generator as taught by Timm in order to have the ability to select different instruments or combination of instruments in order to produce the desired effect of the treatment necessary.
	Hu teaches using a state-space model, where the system’s behavior changes with time and energy (pg. 173, Equation 19).  This state-space model incorporates frequency of the ultrasound, read as resonant frequency (pg. 172, last paragraph, Equations 5 and 7) temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the state-space model as taught by Hu in order to control the temperature sensing of the ultrasonic blade during activation.

8.	Regarding Claims 2 and 8, Boudreaux teaches the comparison as taught in Claim 1, as well as the first predetermined resonant frequency corresponds to an optimal tissue coagulation temperature (para 0297 “the frequency of the blade/hand piece resonant system of any one for the ultrasonic instruments…is dependent on temperature”)

9.	Regarding Claims 3 and 9, Boudreaux teaches the control circuit is further configured to determine a completion to a tissue sealing process (para 0193, “programmed to automatically switch the drive frequency to the resonant frequency for a second period to transect and seal the vessel” and 0213).

10.	Regarding Claim 13, Boudreaux teaches an ultrasonic surgical instrument comprising:
	a control circuit configured to: activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the system resonance will change accordingly due to these localized conditions”, the generator also tracks the resonance); make a first comparison between the measured first resonant frequency and a first predetermined resonant frequency, wherein the first predetermined resonant frequency corresponds to a first predetermined temperature of the ultrasonic blade (para 0408 “generator may capture a local resonant frequency….or difference between the baseline frequency and the local resonant frequency”; para 0424 “a graphical representation of a frequency slope and  a second time derivative of generator “a frequency slope or other measurement may be taken with the generator set at a first power and a second frequency slope or other measurement may be taken with the generator set at a second power level); and adjust a power level applied to the ultrasonic transducer based on the comparison (para 0402, 0483).
	However, Boudreaux fails to teach temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent, and the generator is in data communication with a modular control tower configured to communicate data with a least one additional surgical device.
Timm teaches of an electrosurgical system in which contains at least an ultrasonic surgical instrument and the possible combination with another electrosurgical device (Fig. 16, ref num 1000, 1006, 1004; also see Fig. 1, ref num 30 “generator”).  Timm also teaches adjusting a power level by a power generator (Fig. 1, ref num 30 “generator”, ref num 400 “processor”; Col. 17 lines 1-2 “the processor 400 adjusts the output drive signal 416 such that it can generated a desired power”; also it is mentioned that the generators, ref num 30 and 1002, can correspond and relate to the same tissue algorithms as described throughout the invention, therefore, it is assumed that the processor described in generator 30 would also exist in generator 1002) in data communication with a modular control tower (Fig. 19, ref num 1096 in data communication with the generator ref num 1002), wherein the modular control tower is configured to communicate data with at least one additional surgical device (see Fig. 16, ref num 1002 is in communication data with the controller and the additional surgical device, ref num 1004/1006).  This generator modular system is used in various forms and is capable of being used with different surgical devices, such as ultrasonic and RF (Col. 32 lines 16-25).  This various configurations and uses of the generator system is desired in order to have the ability to customize the treatment and instruments needed based on the desired treatment (Col. 32 lines 34-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included a modular control tower in communication with the generator as taught by Timm in order to have the ability to select different instruments or combination of instruments in order to produce the desired effect of the treatment necessary.
Hu teaches using a state-space model, where the system’s behavior changes with time and energy (pg. 173, Equation 19).  This state-space model incorporates frequency of the ultrasound, read as resonant frequency (pg. 172, last paragraph, Equations 5 and 7) temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the state-space model as taught by Hu in order to control the temperature sensing of the ultrasonic blade during activation.

11.	Regarding Claim 14, Boudreaux teaches the first predetermined temperature of the ultrasonic blade corresponds to an optimal tissue coagulation temperature (para 0297 “the frequency of the blade/hand piece resonant system of any one for the ultrasonic instruments…is dependent on temperature”).

12.	Regarding Claim 15, Boudreaux teaches the control circuit is further configured to determine a completion of a tissue sealing process (para 0193, “programmed to automatically switch the drive frequency to the resonant frequency for a second period to transect and seal the vessel” and 0213).

13.	Claims 4-5, 10-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux, Timm, and Hu, and in view of Ross U.S. 2013/0331874 (herein referred to as “Ross”).
14.	Regarding Claims 4 and 10, Boudreaux as modified fails to teach the control circuit is further configured to measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison (para 0087-0089, “by monitoring the change in resonant frequency of the system plotted against phase or impedance amplitude, the temperature of the system can them be estimated”; para 0082 “if a predetermined maximum temperatures is reached…reduce the driving power… turn the power off completely, pulse the power, or engage in other appropriate responses”). The power may be adjusted in order to effectuate better tissue effect to the targeted area (para 0115).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included that the resonant frequency be monitored based on the predetermined temperature in order to adjust the power to effectuate better tissue effect for the targeted area.

15.	Regarding Claims 5 and 11, Boudreaux teaches the second predetermined temperature of the ultrasonic blade corresponds to a melting point of the clamp arm pad (para 0328).

16.	Regarding Claim 16, Boudreaux fails to teach control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison (para 0087-0089, “by monitoring the change in resonant frequency of the system plotted against phase or impedance amplitude, the temperature of the system can them be estimated”; para 0082 “if a predetermined maximum temperatures is reached…reduce the driving power… turn the power off completely, pulse the power, or engage in other appropriate responses”). The power may be adjusted in order to effectuate better tissue effect to the targeted area (para 0115).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included that the resonant frequency be monitored based on the predetermined temperature in order to adjust the power to effectuate better tissue effect for the targeted area.

17.	Regarding Claim 17, Boudreaux teaches the second predetermined temperature of the ultrasonic blade corresponds to a melting point of a clamp arm pad (para 0328).

18.	Regarding Claim 19, Boudreaux teaches an ultrasonic surgical system, comprising: a processor (Fig. 9, ref num 400, para 0178), a non-transitory memory that actuates the processor (para 0177 “may comprise various executable modules…such as RAM such as dynamic RAM”) to: 
activate an ultrasonic blade temperature sensing (para 0287 “the second data circuit may transmit data acquired by one or more sensors (e.g., an instrument-based temperature sensor)); 
measure a first resonant frequency of the ultrasonic electromechanical system (para 0297, “the frequency of the…resonant system of any one of the ultrasonic surgical instruments…is dependent on temperature…it is this thermal energy that alters…the system resonance will change accordingly due to these localized conditions”, the generator also tracks the resonance); make a first comparison between the measured first resonant frequency and a first predetermined resonant frequency, wherein the first predetermined resonant frequency corresponds to a first predetermined temperature of the ultrasonic blade (para 0408 “generator may capture a local resonant frequency….or difference between the baseline frequency and the local resonant frequency”; para 0424 “a graphical representation of a frequency slope and  a second time derivative of generator “a frequency slope or other measurement may be taken with the generator set at a first power and a second frequency slope or other measurement may be taken with the generator set at a second power level); and adjust a power level applied to the ultrasonic transducer based on the comparison (para 0402, 0483).
Boudreaux fails to teach temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent, measuring a second resonant frequency of the ultrasonic electromechanical system; make a comparison between the measured second resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; adjust the power level applied to the ultrasonic transducer based on the second comparison, and adjusting the power level by a power generator in data communication with a modular control tower, wherein the modular control tower is configured to communicate data with at least one additional surgical device.
However, Ross teaches the control circuit is further configured to: measure a second resonant frequency of the ultrasonic electromechanical system; make a second comparison between the measured resonant frequency and a second predetermined resonant frequency, wherein the second predetermined resonant frequency corresponds to a second predetermined temperature of the ultrasonic blade; and adjust the power level applied to the ultrasonic transducer based on the second comparison (para 0087-0089, “by monitoring the change in resonant frequency of the system plotted against phase or impedance amplitude, the temperature of the system can them be estimated”; para 0082 “if a predetermined maximum temperatures is reached…reduce the driving power… turn the power off completely, pulse the power, or engage in other appropriate responses”). The power may be adjusted in order to effectuate better tissue effect to the targeted area (para 0115).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included that the resonant frequency be monitored based on the predetermined temperature in order to adjust the power to effectuate better tissue effect for the targeted area.
Timm teaches of an electrosurgical system in which contains at least an ultrasonic surgical instrument and the possible combination with another electrosurgical device (Fig. 16, ref num 1000, 1006, 1004; also see Fig. 1, ref num 30 “generator”).  Timm also teaches adjusting a power level by a power generator (Fig. 1, ref num 30 “generator”, ref num 400 “processor”; Col. 17 lines 1-2 “the processor 400 adjusts the output drive signal 416 such that it can generated a desired power”; also it is mentioned that the generators, ref num 30 and 1002, can correspond and relate to the same tissue algorithms as described throughout the invention, therefore, it is assumed that the processor described in generator 30 would also exist in generator 1002) in data communication with a modular control tower (Fig. 19, ref num 1096 in data communication with the generator ref num 1002), wherein the modular control tower is configured to communicate data with at least one additional surgical device (see Fig. 16, ref num 1002 is in communication data with the controller and the additional surgical device, ref num 1004/1006).  This generator modular system is used in various forms and is capable of being used with different surgical devices, such as ultrasonic and RF (Col. 32 lines 16-25).  This various configurations and uses of the generator system is desired in order to have the ability to customize the treatment and instruments needed based on the desired treatment (Col. 32 lines 34-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included a modular control tower in communication with the generator as taught by Timm in order to have the ability to select different instruments or combination of instruments in order to produce the desired effect of the treatment necessary.
Hu teaches using a state-space model, where the system’s behavior changes with time and energy (pg. 173, Equation 19).  This state-space model incorporates frequency of the ultrasound, read as resonant frequency (pg. 172, last paragraph, Equations 5 and 7) temperature sensing based, at least in part, on a state space model for a given ultrasonic blade temperature and a given resonant frequency that is time and energy dependent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the state-space model as taught by Hu in order to control the temperature sensing of the ultrasonic blade during activation.

19.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux, Timm, and Hu, and in view of Ross and Houser U.S. 2009/0030437 (herein referred to as “Houser”).
20.	Regarding Claims 6 and 12, Boudreaux as modified fails to teach the control circuit is further configured to increase the power level applied to the ultrasonic transducer until the ultrasonic sealing is complete.
However, Houser teaches the control circuit (ref num 608) is further configured to increase the power level applied to the ultrasonic transducer (para 0147 “control circuit 608 may increase the power delivered to the end effector 602 by the transducer 604…as the trigger is moved further towards a fully actuated position, the power and/or amplitude of the end effector may be increased”) until the ultrasonic sealing is complete.  The clamping mechanism of the end effector coagulates the target tissue, as the end effector is fully actuated (para 0147, Fig. 4, coagulator ref num 120).  The power is necessary in order to actuate the coagulation and sealing of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the power as the end effector coagulates and seals the target tissue.

21.	Regarding Claim 18, Boudreaux as modified fails to teach the control circuit is further configured to increase the power level applied to the ultrasonic transducer until the ultrasonic sealing is complete.
However, Houser teaches the control circuit (ref num 608) is further configured to increase the power level applied to the ultrasonic transducer (para 0147 “control circuit 608 may increase the power delivered to the end effector 602 by the transducer 604…as the trigger is moved further towards a fully actuated position, the power and/or amplitude of the end effector may be increased”) until the ultrasonic sealing is complete.  The clamping mechanism of the end effector coagulates the target tissue, as the end effector is fully actuated (para 0147, Fig. 4, coagulator ref num 120).  The power is necessary in order to actuate the coagulation and sealing of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the power as the end effector coagulates and seals the target tissue.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794